Case 3:19-cv-02067-G-BK Document 16 Filed 09/14/20         Page 1 of 1 PageID 1211



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




ROSE MARY GONZALES                         )
                                           )
             Plaintiff,                    )
                                           )
VS.                                        )      CIVIL ACTION NO.
                                           )
ANDREW SAUL,                               )      3:19-CV-2067-G (BK)
                                           )
             Defendant.                    )
                                           )

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      United States Magistrate Judge Renée Harris Toliver made findings,

conclusions and a recommendation in this case. The plaintiff filed objections, and

the District Court has made a de novo review of those portions of the proposed

findings and recommendation to which objection was made. The objections are

overruled, and the Court accepts the Findings, Conclusions and Recommendation of

the United States Magistrate Judge.




      SO ORDERED.


September 14, 2020.

                                       ________________________________
                                       A. JOE FISH
                                       Senior United States District Judge
